HALL, Justice
(dissenting):
I respectfully dissent, for I deem the order of the Commission to be not only contrary to law, but also unsupported by the evidence.
To my mind, the evidence clearly shows that Lowe was an employee of Solar Window (hereinafter Solar) only in the statutory sense,1 i. e., when Wharton was working as a contractor on Solar projects. Wharton hired Lowe and testified that, “I told him that he would be working with me, at the rate that I established of his value to me, in installing the jobs.” Lowe was paid on a project basis. He received four checks in a period of less than three weeks, May 13 to May 31, 1979, after each project was completed. Because of the statutorily imposed relationship between Lowe and Solar, it was proper for Lowe to be paid directly by Solar when working on Solar projects. As indicated by the findings of the administrative law judge, the single incident where Solar paid Lowe for a non-Solar project was when Lowe was offered cash by a customer. Lowe prevailed upon Wharton, who in turn prevailed upon Allen who reluctantly said, “Okay, I will give him a check. I will charge your Accounts Receivable and deduct it out of your [next] job.” As for the job Lowe was working on when the accident occurred, Wharton testified, “Mr. Allen was not involved at all in the job . I intended to pay him [Lowe] out of the money from the scrap metal Nothing would be involved with Mr. Allen in any way.” It is my opinion that Lowe was an employee of Solar only insofar as the relationship was statutorily imposed. Having so concluded, the theory of “lent-employee” as relied upon by the administrative law judge2 has no application, inasmuch as Lowe was not an employee of Solar capable of being loaned.
Even assuming, arguendo, that Lowe was an actual employee of Solar, the case still should have been dismissed as against Solar on the facts presented. Any employee can independently contract to do outside work. Just because that outside work is of the same nature as one’s usual work as an employee, does not mean, ipso facto, that he is working for his usual employer. Although Lowe testified that he thought he was working for Solar on the day in question, Wharton testified as follows:
Q. Had he been informed, or did you ever inform him, that this work was outside of the work for Solar Window?
*942A. Yes, I mentioned — he may not have understood, or remembered — but I did say that it was a job on my own for a relative.
Solar neither knew about the independent project on May 31, nor benefited in any way from it.
To determine Solar’s liability, one need only look to the facts. The undisputed fact that Lowe was not working for Solar at the time of the accident (regardless of who he thought he was working for) should be dis-positive.3
I would set aside the order of the Commission as it pertains to Solar.

. U.C.A., 1953, 35-1-42.


. The administrative law judge quoted from 1A A. Larson, Workmen’s Compensation Law, § 48.10 at 8-211 (1973).


. See Bamberger Elec. R. Co. v. Industrial Commission, 59 Utah 257, 203 P. 345 (1921).